DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of group III in the reply filed on 06/08/2021 is acknowledged.
Claims 1-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/2021.
Claim 23 is being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Olorunnisola (From IDS- Biological properties of lemongrass: An overview, Int. Food Research Journal 21(2): 455-.
Olorunnisola’s general disclosure is a scientific review on the biological properties of lemongrass (see abstract).
Olorunnisola teaches wherein lemongrass contain several important bioactive compounds which are useful in several health issues. “These active compounds are normally found in the leaves and this is summarized in Table 1. The various methodologies used in extracting such bioactive compounds are also summarized in Figure 1” (see pg 455, Col. 2, paragraph 2). Olorunnisola also teaches methods of extracting bioactive compounds from lemongrass which involve collecting leaves, drying, boiling in water, filtration and decoction (see Fig. 1). It would be understood that the extraction method which involves collecting the leaves and boiling in water (which would at least be at 100 degrees Celsius) would essentially heat activate the lemongrass leaves and the filtration process would essentially separate the lemongrass leaves from solution.
Olorunnisola also teaches wherein “lemongrass has traditionally been utilized as, antidyspeptic, carminative, spasmolytic, and stomachic agent” (see pg 455, Col. 2, paragraph 2). 
 Olorunnisola also teaches wherein oral administration or application of lemongrass decoction possess anti-inflammatory properties (see page 457, 2nd column, 2nd paragraph). 

Suan’s general disclosure is to a Chinese herbal medicine control agent and preparation method (see abstract).
Suan teaches a method of extracting raw materials through slow fire decoct (2-3 hours), filtering, and spray-drying filtrate at a temperature of 60 deg. C. (see page 4 paragraph 3) and teaches Cymbopogonis Citrari among the herbal raw materials (see embodiment 1, paragraph 1 and abstract) and further teaches “packaging the solid particles obtained above are places in a gas-tight aluminum foil bag and sealed and stored, i.e. finished product” (see abstract and page 4, paragraph 5).
Doshi’s general disclosure is a scientific report on the evaluation of herbal formulations of Polyalthia longifolia (PL), Tabernaemontana  alternifolia (TA), Benincasa hispida (BH) plant extracts (see abstract).
Doshi teaches wherein herbal drugs constitute a major part of therapeutics in all traditional systems of medicines and the use of plants as a source of medicine has been inherited and regarded as an important component of the healthcare system. Doshi also teaches wherein “tablets are the most popular among all dosage forms existing today because of its convenience of self-administration, compactness and easy manufacturing; however in many cases immediate onset of action is required than conventional therapy. To overcome these drawbacks, immediate release pharmaceutical dosage form has emerged as alternative 
Doshi continues to teach the methods of tablet formulation comprising the basic components of sieving, mixing and compression (see page 172) and teaches wherein the disintegration times were under 15 minutes (see page 180, table no. 7).
Although the combined references do not specifically teach the extraction method at 35 to 45 minutes the references teach the method steps at longer time frames 2-3 hours and as discussed in the MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the extraction of lemongrass methods.  Varying the time or temperature of the extraction method is not considered to be inventive unless the parameters are demonstrated as critical.  In this particular case, there is no evidence that the claimed time range produces an unexpected result.  Thus, absent some demonstration 
Therefore it would’ve been obvious at the effective filing date to one having ordinary skill in the art to combine the teachings of Olorunnisola, Suan and Doshi to create and administer, to a subject in need of reducing or eliminating digestive problems, the lemongrass leaves which was extracted through heat activation as taught by Olorunnisola because lemongrass has been utilized traditionally as a stomachic agent. It would have further been obvious to vacuum dry the raw materials so that they can be packaged in gas-tight aluminum packages as taught by Suan and further to formulate the raw material into a tablet for fast release as taught by Doshi because this dosage form can act very quickly after administration.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. The applicant argues that the references do not teach heat activating and extracting active agents in the lemon grass leaves for 35-45 minutes at 90-110 degrees Celsius. As explained in the above rejection, Olorunnisola teaches wherein lemongrass contain several important bioactive compounds which are normally found in leaves and teaches methods of extracting bioactive compounds from lemongrass which involve collecting leaves, drying, boiling in water, filtration and decoction (see Fig. 1). It would be understood that the extraction method which involves collecting the leaves and boiling in water (which would at least be at 100 degrees Celsius) would essentially heat activate the lemongrass leaves and the filtration process would essentially separate the lemongrass leaves from solution. The heat activation . 
The applicant also argues that the results were unexpected because the art does not teach the instantly claimed temperature and that this temperature would be thought to degrade the active components within the extract, however this is not the case because the prior art teaches boiling water to extract the lemon grass which would require a temperature of at least 100 degrees Celsius which is also within the claimed parameter. Also the activities of the lemon grass have already been described and disclosed in prior art so the results are expected (see above rejection). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655